The opinion of the court was delivered July 15, 1858, by
Thompson, J.
— We entirely assent to the decision of the auditor on the points before him, arising out of the account in this case, and the decree of the court affirming, it.
In Deitrick v. Heft, 5 Barr, 87, Mr. Justice Rogers, in sjrnaking of compounding interest, after a review of all the authorities on the subject, says: “but in all the cases actually adjudicated in this court on the subject, the doctrine of rests, or compound interest, has been repudiated and disallowed.” This remark is fully sustained by prior, as well as subsequent decisions. The application of the rule had been attempted only in cases of trustees neglecting or omitting to put assets, under their control, out to interest, and in cases of delay in accounting; but in no case has it as yet been adopted. In England", it has been applied to cases of malfeasance of trustees, but I discover no case of the kind in Pennsylvania. The 18th section of the Act of 29th March, 1832, fixes the rate of interest chargeable to executors, administrators and guardians, at six per cent. The judicial and legislative sentiment with us, is averse to the allowance of compound interest. But the allowance was claimed here by the representative of the trustee or assignee. There was no obligation on the assignee to advance his money for the benefit of the creditors of the estate, or for any party. It was his own voluntary act, and had no merit in it beyond what would be fully compensated by six per cent, interest. Nor did he, in his life-time claim it, for he settled his account in 1846, in which, only simple interest is charged, although the money was advanced not later than 1841.
There was not the slightest necessity for the exhibition and settlement of the second account. Assets unaccounted for by the original trustee had not come into the accountant’s hands, nor was ho or the trustee out of pocket for anything done since the last settlement, so that the settlement of the second account could have been for no other purpose than to charge the assignee’s estate with compound interest. We adopt the rulo applicable to trusts in the Orphans’ Court, and say as we decided *384in Schenck’s Administrator's Account, 5 Watts, 84; and in Clauser’s Estate, 1 W. & S. 208, that the accountant will not be permitted to settle an account for the mere purpose of charging the estate of the assignor, or rather the second-class creditors of the estate, with compound interest in favor of an estate of which he is an heir, if not the sole heir. It was right to charge the accountant with the costs of the second account.
The decree is affirmed at the costs of the appellant.